Matter of Miracle Seven H. (Serrice H.) (2020 NY Slip Op 03860)





Matter of Miracle Seven H. (Serrice H.)


2020 NY Slip Op 03860


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Richter, J.P., Oing, Singh, Moulton, JJ.


11488 -53/17

[*1] In re Miracle Seven H. and Another, Children Under Eighteen Years of Age, etc., Serrice H., Respondent-Appellant, Administration for Children Services, Petitioner-Respondent.


Larry S. Bachner, New York, for appellant.
James E. Johnson, Corporation Counsel, New York (Elina Druker of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Raymond E. Rogers of counsel), attorney for the children.

Order, Family Court, New York County (Jonathan Shim, J.), rendered on or about August 8, 2018, unanimously affirmed, without costs or disbursements.
Application by appellant's assigned counsel to withdraw is granted (see Matter of Louise Wise Servs. [Whyte] , 131 AD2d 306 [1987]). We have reviewed this record and agree with appellant's
assigned counsel that there are no nonfrivolous points that could be raised on this appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK